


110 HR 5759 IH: English as the Official Language Act

U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5759
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2008
			Mr. Broun of Georgia
			 (for himself, Mr. Bilbray,
			 Mr. Westmoreland,
			 Mrs. Drake,
			 Mr. Bartlett of Maryland,
			 Mrs. Blackburn,
			 Mr. Akin, Mrs. Musgrave, Mr.
			 Pitts, Mr. Goode,
			 Mr. David Davis of Tennessee,
			 Mr. Walberg,
			 Mr. Aderholt,
			 Mr. Marchant,
			 Mr. Gohmert,
			 Mr. Franks of Arizona,
			 Mr. Price of Georgia,
			 Mr. Gingrey,
			 Mr. Deal of Georgia,
			 Mr. Linder,
			 Mr. Kingston,
			 Mr. Wamp, Mr. Tancredo, Mr.
			 Coble, Ms. Foxx,
			 Mr. Poe, and
			 Mrs. Myrick) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend title 4, United States Code, to declare English
		  as the national language of the Government of the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 English as the Official Language Act
			 of 2008.
		2.Amendment to
			 title 4Title 4, United States
			 Code, is amended by adding at the end the following:
			
				6Language of the
				government
					
						161. Declaration of national
				  language.
						162. Preserving and enhancing the role
				  of the national language.
						163. Use of language other than
				  English.
					
					161.Declaration of
				national languageEnglish
				shall be the national language of the Government of the United States.
					162.Preserving and
				enhancing the role of the national language
						(a)In
				generalThe Government of the
				United States shall preserve and enhance the role of English as the national
				language of the United States of America.
						(b)ExceptionUnless specifically provided by statute, no
				person has a right, entitlement, or claim to have the Government of the United
				States or any of its officials or representatives act, communicate, perform or
				provide services, or provide materials in any language other than English. If
				an exception is made with respect to the use of a language other than English,
				the exception does not create a legal entitlement to additional services in
				that language or any language other than English.
						(c)FormsIf any form is issued by the Federal
				Government in a language other than English (or such form is completed in a
				language other than English), the English language version of the form is the
				sole authority for all legal purposes.
						163.Use of language
				other than EnglishNothing in
				this chapter shall prohibit the use of a language other than
				English.
					.
		3.Conforming
			 amendmentThe table of
			 chapters for title 4, United States Code, is amended by adding at the end the
			 following new item:
			
				
					6.Language
				  of the
				  Government161
				
				.
		
